Mr. Justice Gary delivered the opinion op the Court. This is an action of assumpsit to recover for damage to merchandise, founded upon a shipping receipt or bill of lading given by the appellant to the appellee, as follows : “ Grand Grossing,, December 20, .1892. Keceived from Kenwood Bridge Company, by the Pennsylvania Company, the following articles, in apparent good order, to be delivered in like good order,, without unnecessary delay, marked Schailer & Schinglau, care Illinois Steel Company, South Chicago, Illinois. Description : Three top sections of plate, weight 5, 115; five bottom sections, weight 17, 065; two top sections, weight 3, 410. Total, 25, 590. F. E. Sawyer, agent. Prepaid 5-—12. Car 243, P. Y. & A.” There is no question in the case as to the fact or amount of damage, and that it happened by attempting to cross a bridge with which the freight came in contact by reason of the load being so high. Many questions are made in the briefs upon the subject of evidence and instructions which we shall not consider. If errors were committed, they are but theoretical. The right of the appellee to recover is clear, and we will follow the precedent, Merchant’s Despatch v. Theilbau, 86 Ill. 71 and affirm the judgment. Affirmed.